DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (English Translated WO Publication No.: 2012030063 A1), hereinafter referred to as Lee et al. ‘063.

Regarding claim 9, Lee et al. ‘063 disclose a receiver drier assembly (20) for an automotive HVAC system, the receiver drier assembly comprising: a modulator (100) having a tubular interior surface, the modulator further having an inlet (110) and an outlet (120) {as shown in Figs. 1-2, 4 and 9: Best-Mode, page 3}; a desiccant bag (30) disposed within the modulator {as shown in Fig. 2: Best-Mode, page 3}; a cap assembly (200) disposed within the modulator and including a filter (300), wherein the cap assembly is aligned with the outlet {as shown in Figs. 2 and 4: ; and a spacer (330) supported by the cap assembly within the modulator, wherein the spacer is aligned with the inlet, and wherein the spacer inhibits the desiccant bag from being aligned with the inlet {as shown in Figs. 3 – 7: Page 4, para. 6}.  


Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘063, in view of Perrine et al. (U.S. Patent No.: 6,474,098 B2), hereinafter referred to as Perrine et al. ‘098.

Regarding claim 1, Lee et al. ‘063 disclose a receiver drier assembly (20) for an automotive HVAC system, the receiver drier assembly comprising: a modulator (100) having a tubular interior surface, the modulator having an inlet  (110) configured to receive fluid and an outlet (120) configured to expel fluid {as shown in Figs. 1-2, 4 and 9: Best-Mode, page 3}; a desiccant bag (30) disposed within the modulator {as shown in Fig,. 2: Best-Mode, page 3}.
However, Lee et al. ‘063 fail to disclose the limitation of a desiccant bag cage secured about a portion of the desiccant bag, wherein the desiccant bag cage prevents the portion of the desiccant bag from contacting the interior surface of the modulator. 
Perrine et al. ‘098 teach: the concept of a desiccant bag cage (28) secured about a portion of the desiccant bag (26), wherein the desiccant bag cage prevents the portion of the desiccant bag from contacting the interior surface of the modulator {as shown in Fig. 1: Col 3, lines 51 - 61}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee et al. ‘063 desiccant bag by the desiccant bag of Perrine et al. ‘965 so as to include the use of a desiccant bag cage, in order to facilitate filtration of solid particle of the desiccant  {Perrine et al. ‘965 – Page 4, paragraph 8 (lines 43-46)}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lee et al. ‘063 in view of Perrine et al. ‘965 to obtain the invention as specified in claim 1.

Allowable Subject Matter
3.        Claims 17-20 are allowed.
          Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE-102018214080-A1 to HIGASHIYAMA N.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/17/2022